Citation Nr: 1141265	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-37 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to an initial rating for diabetes mellitus greater than 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the U.S. Air Force from November 1981 to November 1985 and February 1987 to August 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado, which denied service connection for bilateral hearing loss and granted service connection for diabetes mellitus and assigned a 20 percent rating. 

The issue of an increased initial rating for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have bilateral  hearing loss for VA purposes. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance  

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

An April 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A June 2008 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating and the claim was re-adjudicated in a January 2010 Supplemental Statement of the Case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records have been obtained; she did not identify any private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in May 2006 ; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The audiological examination was adequate as it included measurement of the Veteran's current hearing loss acuity. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hearing loss shall be considered a disability when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that she has hearing loss and it is difficult for her to hear low voices;  however there is no objective evidence of bilateral hearing loss disability for VA purposes in service or post service. 

In service, multiple audio examinations were conducted; however there was never more than one threshold measurement greater than 26 decibels.

The May 2006 exit audiological examination diagnosed mild to moderate mixed low frequency hearing loss.  The audiological findings are as follows. 

May 2006 


HERTZ



500
1000
2000
3000
4000
RIGHT
35
10
15
15
10
LEFT
30
25
15
10
15

The Maryland CNC speech recognition scores were 96 percent in both ears. 

Objective testing clearly shows that there is no bilateral hearing loss disability for VA purposes.  None of the threshold levels are 40 decibels or greater, and only one threshold, in each ear, is greater than 26.  Speech recognition is 96 percent.  As such, service connection for bilateral hearing loss is not warranted.



ORDER

Service connection for bilateral hearing loss is denied. 

REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the June 2006 exit examination the Veteran reported being diagnosed with diabetes mellitus in April 2000 and that she has been on an insulin pump since 2002.  The Veteran reported that if she is hypoglycemic, she has symptoms of jitteriness and shakiness and is able to have enough time to correct her blood sugar.  She reported never having had a fainting episode due to hypoglycemia.  The examiner noted that, overall, the diabetes mellitus does not interfere with the Veteran's ability to work. 

In a January 2007 letter, a private physician, Dr. R G reported that the Veteran is a patient at the diabetes clinic, that she has type I diabetes and is dependent on insulin.  Dr. R G also reported that the Veteran is required to monitor her food intake and regulate her daily activities. 

In Camacho v. Nicholson, 21 Vet. App. 360 (2007) the Court upheld the Secretary's definition of "regulation of activities" in DC 7913 to mean "avoidance of strenuous occupational and recreational activities."  Id. at 363.  The Court expressly held both that "in order to entitle a claimant to a disability rating greater than 20%, it must be shown that a regulation of these activities is medically necessary." Id. at 363.

Based on Dr. R G's report it is unclear whether the Veteran's reported regulation of activities, would be considered a "regulation of activities" as defined above; avoidance of strenuous occupational and recreational activities, and medically necessary.  As such, an examination is necessary to determine whether a higher rating is warranted.    

Accordingly, the case is REMANDED for the following action:

1. Schedule an examination to determine the current level of the Veteran's diabetes mellitus.  The examiner is asked to opine as to whether it is medically necessary for the Veteran to regulate her activities to avoid strenuous occupational and recreational activities.   A complete rationale must accompany all opinions. 

2.  Following completion of the development requested, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


